DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the presently claimed “program” type category of invention is not a process, machine, manufacture, or composition of matter type statutory category of invention. A “program” as presently claimed is not a product because it does not have a physical or tangible. Examiner suggests amending the claim to incorporate sufficient structural limitations such that the “program” is drawn towards a tangle and non-transitory media storing the process for performing the outlined process of claim 10. Note: Additional information and support for this rejection is provided below.
“Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and
• Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.”

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are contained in claim 1-8 and as follows:
“image acquisition unit” “feature amount calculation unit” “determination unit” of independent claim 1 and corresponding claims 2-8 depending therefrom.
“prediction unit” of dependent claim 7 and corresponding claim 8 depending therefrom.
“imaging unit” “information processing device” “image acquisition unit” “feature calculation unit” “determination unit” of independent claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsing et al (US 2008/0247628).

With respect to Claims 1 and 9-11: An information processing device, comprising: [Ramsing (para 0079-0080) has disclosed an imaging device (para 0079) and an image processing device having processor (para 0080, 0172-0173), memory (para 0080 and 0171-0173), and associated software (para 0171-0173) for performing the disclosed method.]
[Ramsing (para 0014, Fig 2, para 0045 and 0086-0089) has disclosed the time lapse capture of a sequence of image data of an egg/embryo that has been fertilized.]
a feature amount calculation unit that calculates a time-series state variation of the fertilized egg; and [Ramsing (para 0014, 0017-0018, 0023, 0092-0093, 0101) has disclosed the determination of parameter/feature corresponding to “cellular rearrangement” or motion of cells in a sequence of time lapse image data.]
a determination unit that determines any one or both of an active period and a rest period of the fertilized egg on a basis of the state variation. [Ramsing (para 0023-0024) based on the calculated feature based on the parameter pertaining to the change in motion over time “cellular rearrangement”  a determination of a state of activity/change is determined (para 0101).]

With respect to Claim 2: The information processing device according to claim 1, wherein	
the feature amount calculation unit calculates a variation of a movement amount inside the fertilized egg as the state variation. [Ramsing (para 0101 and 0103), wherein the movement pertains to the cells that are inside the egg/embryo.]

With respect to Claim 3: The information processing device according to claim 2, wherein
the feature amount calculation unit further calculates a shape variation of the fertilized egg as the state variation. [Ramsing (para 0103) has disclosed determining the rearrangement of cells caused by motion/movement including cellular division, wherein said division and resulting expansion is a change in shape of the egg/embryo and hence a state (para 0101) change is determined based on state variation as disclosed by the method of Ramsing.]


the feature amount calculation unit calculates a diameter variation of the fertilized egg as the shape variation. [Ramsing (para 0144 and 0170): Blastomere size, wherein size of a cell is tracked over time as per the above sequence of analyzed frames, hence the variation of size/diameter of a cell over time.]

With respect to Claim 5: The information processing device according to claim 3, wherein
the determination unit determines, as the rest period, a state of the fertilized egg in which the variation of the movement amount per unit time and the shape variation per unit time are in predetermined variation amount ranges. [Ramsing (para 0155) has disclosed the determination of a quiet period wherein movement and shape change (such cellular division and blastomere size para 0144, 0170, and 0023-0024) over the sequence of frames are relatively low.]

With respect to Claim 6: The information processing device according to claim 5, wherein
the determination unit determines, as the rest period, a state of the fertilized egg in which the shape variation per unit time is approximately zero and the variation of the movement amount per unit time is approximately zero. [Ramsing (para 0155) has disclosed the determination of a quiet period wherein movement and shape change (such cellular division and blastomere size para 0144, 0170, and 0023-0024) over the sequence of frames are relatively low.]

With respect to Claim 7: The information processing device according to claim 1, further comprising:
a prediction unit that calculates, on a basis of any one or both of the active period and the rest period, at least one of
[The analysis of quantitative patterns in the cell motion patterns is used to determine quality of the embryos (para 0166 of Ramsing), wherein the health/quality of the embryo is at least a breeding value as it pertains to the health of the fertilized egg.]

With respect to Claim 8: The information processing device according to claim 7, wherein
the prediction unit calculates at least one of
the hatching rate, the implantation rate, the pregnancy rate, the conception rate, the abortion rate, the birth weight, the birth rate, or the breeding value by using a learned model obtained by causing a machine learning algorithm to learn learning data. [The analysis of quantitative patterns in the cell motion patterns using neural networks to determine quality of the embryos (para 0166 of Ramsing), wherein the health/quality of the embryo is at least a breeding value as it pertains to the health of the fertilized egg.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malmsten et al (“Automatic prediction of embryo cell stages using artificial intelligence convolutional neural network”) has disclosed a method of analyzing the state of fertilized embryos based on image analysis using neural networks.  The relevant material of this reference is at least proximate to the time of filing of the present application, but the publication of the reference itself is not prior to the filing date of the presently examined application.
Motato et al (“Morphokinetic Analysis and Embryonic Prediction for Blastocyst Formation Through an Integrated Time-Lapse System”) has disclosed a method of image analysis of time lapse embryonic images. The analysis including determining parameters related to the number, symmetry, and other features of the blastomeres to determine an “Embryo Score” (page 378 right-hand column). A statistical analysis of the various parameters is used to predict a health of the embryo (page 379).
Zaninovic et al (“Assessment of Embryo Morphology and Developmental Dynamics by Time-Lapse Microscopy: Is There a Relation to Implantation and Ploidy?”) has disclosed a method of image analysis of time lapse embryonic images. The analysis is used to predict the health and viability of the embryo for implantation (page 723 section title “Time-Lapse Microscopy…..and Implantation”). Parameters used for analysis including morphology parameters and morphokinetic parameters such as size, shape, population, rate of division and so on (page 723 left-hand column 1st paragraph and final paragraph).
Letterie et al (US 2019/0042958) has disclosed a method of identifying oocytes/”pronuclear embryos” using a learning model to train the image based identification of quality embryo/oocytes with a predicted probability of successful fertilization (para 0013, 0023, 0029, 0036, 0084).
Loewke et al (US 2013/0337487) has disclosed a time-lapse image analysis method of predicting the development of embryos based on at least on behavior and morphological properties analyzed over the time-lapsed image data (abstract, para 0006-0007, and 0070-0072).
Ramsing et al (US 2014/0087415) similar to the above cited Ramsing et al reference.
Tan et al (US 2015/0268227) has disclosed a time-lapse image analysis method of predicting the development of zygotes and embryos base on at least morphological and kinetic 
Wells et al (US 2019/0024030) has disclosed a time-lapse image analysis method of predicting the development of zygotes and embryos base on at least morphological including size, shape, and diameter of the embryo over time (abstract, 0015, 0018-0019, 0043, 0051, 0063, 0073). The Wells reference has been cited as relevant to the presently examined patent application due to its proximity to the time of filing of the present application, but is not prior art because it does not have a publication or filing date that is prior to that of the presently examined application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        




	/KIM Y VU/               Supervisory Patent Examiner, Art Unit 2666